                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                        Case No. 16-20027-Civ-COOKE/TORRES

FLOR ANDREA RODRIGUEZ ASALDE
et al. and all others similarly situated under
29 U.S.C. 216(b),

               Plaintiffs,

v.

FIRST CLASS PARKING SYSTEMS LLC a/k/a
1ST CLASS VALET SERVICE, SEBASTIAN LOPEZ
and JORGE ZULUAGA,

            Defendants.
___________________________________________/

                 REPORT AND RECOMMENDATION
         ON PLAINTIFFS’ MOTION FOR ENTRY OF COST AWARD

      This matter is before the Court on Flor Andrew Rodriguez Asalde, John

Conde, Javier Antonio Cabrera Savinovich, Brandon Anthony Gomez (“Plaintiffs”)

motion for entry of a cost award against First Class Parking Systems LLC,

Sebastian Lopez, and Jorge Zuluaga (“Defendants”).         [D.E. 77].    Defendants

responded to Plaintiff’s motion on December 4, 2018 [D.E. 78] to which Plaintiffs

replied on December 6, 2018. [D.E. 78]. Therefore, Plaintiffs’ motion is now ripe for

disposition.     After careful review of the motion, response, reply, relevant

authorities, and for the reasons discussed below, Plaintiffs’ motion should be

GRANTED.




                                           1
                                  I. ANALYSIS

       Plaintiffs filed this action on January 5, 2016 [D.E. 1] alleging violations of

the Fair Labor Standards Act. The Court entered summary judgment in favor of

Defendants on September 29, 2016 [D.E. 57] and Plaintiffs appealed that decision

on October 26, 2016. [D.E. 58]. On August 3, 2018, the Eleventh Circuit reversed

the Court’s entry of summary judgment and remanded the case. [D.E. 74]. The

Eleventh Circuit also awarded Plaintiffs $920 in taxable costs on October 10, 2018.

[D.E. 68]. These costs included a $500 docketing fee and commercial reproduction

expenses for Plaintiffs’ brief, appendix, and reply brief priced at $0.25 per page as

permitted under the fee schedule pursuant to 28 U.S.C. § 1913.

      Plaintiffs argue that they are entitled to $920 pursuant to Appellate Rule

39(e) because it permits a district court to enter a cost award pursuant to a

mandate.   Defendants oppose Plaintiffs’ motion because none of the underlying

claims have been adjudicated and the entry of a cost award would be premature at

this juncture. Defendants also argue that the Court should maintain the status quo

pending the conclusion of this case because Defendants may prevail at the appellate

level (at a later date) and be entitled to a cost award against Plaintiffs that may

offset the current award of $920.       Therefore, to avoid an inequitable result,

Defendants recommend that the Court defer ruling on the cost award until after the

entry of final judgment.




                                          2
         Federal Rule of Appellate Procedure 39 governs the award of costs incurred

upon      appeal.    Specifically,   Rule 39(a)   prescribes   who   will   be   charged

with costs (unless otherwise ordered):

         (1) if an appeal is dismissed, costs are taxed against the appellant, unless the
         parties agree otherwise;
         (2) if a judgment is affirmed, costs are taxed against the appellant;
         (3) if a judgment is reversed, costs are taxed against the appellee;
         (4) if a judgment is affirmed in part, reversed in part, modified, or
         vacated, costs are taxed only as the court orders.

Fed. R. App. P. 39(a).

         Here, Plaintiffs request $920 in costs and Defendants oppose that award

because (1) the underlying claims have not been adjudicated, (2) the award would

be premature, and (3) the status quo should be preserved in case Defendants are

victorious on appeal at a later date and offset the current cost award. None of

Defendants’ arguments are persuasive because the costs are unrelated to the

disposition of Plaintiffs’ claims in this case. Instead, the costs are attributed to

Plaintiffs’ successful appeal of the Court’s Order on summary judgment and

Defendants’ obligation to compensate Plaintiffs for docketing fees and reproduction

costs.

         Defendants are certainly correct that a time may come when they prevail on

appeal and be entitled to their own cost award. But, Defendants rely on nothing

more than speculation that this may ever occur. Defendants are also concerned

that Plaintiffs may be unable to satisfy a later cost award if Defendants prevail on

the merits. Yet, again, Defendants are sidestepping Plaintiffs’ entitlement to costs

at this time with the mere possibility that Defendants will be successful on the


                                             3
merits of Plaintiffs’ claims. Weakening Defendants’ hand even further is the lack of

authority in their response and the miniscule amount of the award itself.

Therefore, Plaintiff’s motion for a $920 cost award should be GRANTED.

                                II. CONCLUSION

      For the foregoing reasons, the Court RECOMMENDS that Plaintiffs’ motion

for costs be GRANTED and that Plaintiff be entitled to a cost award of $920

bearing interest at the relevant statutory rate.

      Pursuant to Local Magistrate Rule 4(b) and Fed. R. Civ. P. 73, the parties

have fourteen (14) days from service of this Report and Recommendation within

which to file written objections, if any, with the District Judge. Failure to timely

file objections shall bar the parties from de novo determination by the District

Judge of any factual or legal issue covered in the Report and shall bar the parties

from challenging on appeal the District Judge’s Order based on any unobjected-to

factual or legal conclusions included in the Report. 28 U.S.C. § 636(b)(1); 11th Cir.

Rule 3-1; see, e.g., Patton v. Rowell, 2017 WL 443634 (11th Cir. Feb. 2, 2017); Cooley

v. Commissioner of Social Security, 2016 WL 7321208 (11th Cir. Dec. 16, 2016).

      DONE AND SUBMITTED in Chambers at Miami, Florida, this 14th day of

March, 2019.

                                              /s/ Edwin G. Torres
                                              EDWIN G. TORRES
                                              United States Magistrate Judge




                                          4
